Citation Nr: 1546141	
Decision Date: 10/30/15    Archive Date: 11/10/15

DOCKET NO.  13-16 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a sleep condition.

2.  Entitlement to service connection for high blood pressure (hypertension).

3.  Entitlement to service connection for erectile dysfunction.

4.  Entitlement to service connection for vertigo.

5.  Entitlement to service connection for a right shoulder condition.

6.  Entitlement to service connection for a right arm condition.

7.  Entitlement to service connection for a right hand condition.

8.  Entitlement to service connection for diarrhea/stomach/intestinal condition.

9.  Entitlement to service connection for hearing loss.

10.  Entitlement to service connection for a right leg condition.

11.  Entitlement to service connection for a left leg condition.

12.  Entitlement to service connection for cervical myelopathy with mild paralysis (claimed as back condition with shooting pain).

13.  Entitlement to service connection for chronic headaches.

14.  Entitlement to service connection for a psychiatric disorder.

15.  Entitlement to an initial compensable rating for scalp scar.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to August 1982.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from July 2012, March 2013, and May 2014 rating decision of the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran's claims for anxiety and depression and posttraumatic stress disorder (PTSD) have been recharacterized as a single claim for service connection for a psychiatric disorder in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).

To the extent additional evidence was received subsequent to the RO's most recent consideration of the case, the evidence is not pertinet to the claim being decided herein.  See 38 C.F.R. § 20.1304(c) (2015).

The scar rating claim is addressed in the decision below.  The remaining claims on appeal are addressed in the remand section following the decision.


FINDING OF FACT

The Veteran's scalp scar is 8 cm in length, 0.5 cm at its widest part, is located on his left superior scalp, and is superficial in nature.


CONCLUSION OF LAW

The criteria for an initial compensable rating for scalp scar have not been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.31, 4.118, Diagnostic Code 7800 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

The appeal arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained, including records from the Social Security Administration (SSA).  To the extent the other claims on appeal are being remanded for additional development, the Board does not find that such development would result in relevant evidence for the scar rating claim.

The Veteran was provided a VA medical examination in March 2012.  The examination, along with the expert medical opinion, is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.

II.  Increased Rating

A.  Disability Ratings, in General

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life.  Generally, the degree of disability specified is considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

When all the evidence is assembled, a determination will be made on the claim.  Reasonable doubt will be resolved in favor of the Veteran.  If there is a preponderance of the evidence against the claim, the claim will be denied.  If the evidence supports the claim or is in relative equipoise, the Veteran will prevail.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

B.  Rating Schedule for Scars

The Veteran is service-connected for a scalp scar, rated as noncompensable pursuant to Diagnostic Code (DC) 7800.  See 38 C.F.R. § 4.118.

DC 7800 applies to burn scars of the head, face, or neck; scars of the head, face, or neck; or other disfigurement of the head, face, or neck.  Under DC 7800, a 10 percent rating is warranted for one characteristic of disfigurement.  A 30 percent rating is warranted where there is a scar with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips) or; with two or three characteristics of disfigurement.  Higher ratings are also available for greater levels of severity.

Note (1) indicates that there are 8 characteristics of disfigurement for the purposes of this evaluation: 1) a scar 5 or more inches in length (13 or more cm.); 2) a scar at least one-quarter inch (0.6 cm) wide at its widest part; 3) surface contour of scar elevated or depressed on palpation; 4) scar adherent to underlying tissue; 5) skin hypo-or hyper-pigmented in an area exceeding six square inches; 6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches; 7) underlying soft tissue missing in an area exceeding six square inches; and 8) skin indurated and inflexible in an area exceeding six square inches.

Scars may also be rated pursuant to DCs 7801-04.  DC 7801 provides ratings for scars not of the head, face, or neck that are deep and nonlinear.  DC 7802 provides ratings for scars not of the ear, face, or neck, that are superficial and nonlinear.  DC 7804 provides ratings for scars that are unstable and/or painful.  DC 7805 indicates that any related disabling effect(s) not considered by DCs 7800-04 should be evaluated under an appropriate DC.

C.  Analysis

The Veteran seeks an initial compensable rating for his service-connected scalp scar.  For the reasons that follow, the Board finds that a compensable rating is not warranted.

The Veteran underwent a VA examination for his scalp scar in March 2012.  The examiner found that the Veteran has a single scar on his scalp; he does not have a scar in any other region.  This scar is not painful or unstable, and there is no covering of skin over the scar.  The scar is very faint and located next to the Veteran's hairline on his left superior scalp.  It is 8 cm long and 0.5 cm at its widest part.  There is no elevation, depression, or adherence to underlying tissue, or missing underlying soft tissue.  There is no abnormal pigmentation or texture of the head, face, or neck.  There is no gross distortion or asymmetry of facial features or visible palpable tissue loss.  The scar does not cause any functional limitation and does not impact the Veteran's ability to work.  Lastly, the examiner noted that the scar is well healed, difficult to locate with very minimal scarring, and would not be able to be seen in photographs.

The Board notes that the scalp scar is not a condition for which the Veteran has sought treatment.  In addition, in a December 2014 statement, the Veteran indicated that his appeal was never about a scalp scar.

In consideration of the evidence of record, the Board finds that the Veteran's scalp scar meets none of the schedular criteria for a compensable rating pursuant to DC 7800 as there is no characteristic of disfigurement, tissue loss, or distortion or asymmetry.  In every instance where the rating schedule does not provide a zero percent evaluation for a DC, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  Accordingly, the Board concludes that the Veteran's scalp scar more nearly approximates a zero percent, noncompensable rating.  There is no doubt to be resolved; as the Veteran's scalp scar has met none of the schedular criteria for a compensable rating, a higher compensable rating is not warranted.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.31, 4.118, DC 7800.

The Board has also considered DCs 7801-04.  As the Veteran's scar is located on his head, DCs 7801 and 7802 are not for application.  As the Veteran's scar is not painful or unstable, DC 7804 is not for application; the Board also notes that the Veteran has not alleged that his scar is painful or unstable, either.  Lastly, the evidence does not show that the scar causes any other disabling effect(s) not considered in the ratings criteria for DCs 7800-04; thus, an evaluation pursuant to a different DC is not warranted.  See 38 C.F.R. § 4.118, DC 7805.

The Board is assigning this noncompensable rating for scalp scar for the entire period on appeal.  As the disability has not shown to be more severe at any point in time, a staged rating is not warranted.  See Hart, 21 Vet. App. 505.

The Board has also considered whether referral for an extraschedular rating is warranted.  38 C.F.R. § 3.321(b).  In this case, the Veteran's disability is manifested by a superficial scar 8 cm in length and 0.5 cm at its widest and located on the Veteran's left superior scalp.  These symptoms are considered by the schedular criteria of DC 7800.  The disability does not result in functional impairment and the Veteran has not alleged any additional symptoms.  Accordingly, the Board finds that the symptoms are considered in the schedular criteria and there are also no symptoms that could be considered exceptional in nature.  There is also no indication of any exceptional symptoms or impairments due to the combination of his two service-connected disabilities (scalp scar and tinnitus).  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Thus, the Board concludes that the Veteran's disability picture is fully contemplated by the ratings schedule and the assigned evaluation is adequate.  Referral for an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An initial compensable rating for scalp scar is denied.


REMAND

The Board finds that further development of the remaining issues on appeal is needed.  

Obtain Treatment Records

On remand, any outstanding VA treatment records should be obtained and associated with the claims file, and the Veteran should be sent a letter asking that he provide authorization for VA to obtain any relevant private medical records, including records relating to the disabilities of vertigo and erectile dysfunction from Alegent Health Clinic.  38 U.S.C.A. § 5103A(c).  Specifically in regard to the Alegent Health Clinic records, the Board notes that the Veteran previously authorized the Board to obtain records from that provider from the year 2005.  The provider responded, not by saying that the Veteran was not a patient there, but by saying that he was not seen during that year.  Accordingly, Alegent Health Clinic may possess relevant medical records and further efforts should be made to attempt to obtain those records.  See id.

Cervical Myelopathy with Mild Paralysis

The Veteran seeks service connection for a back condition diagnosed as cervical myelopathy with mild paralysis.  He underwent a VA examination in March 2012 to determine the nature and etiology of this disability.  The examiner opined that it was less likely than not that the disability was related to an in-service head strike by a hatch due to a paucity of evidence to support any impact or injury to the neck at that time or subsequent to it.  The examiner stated that it would be speculation to associate the Veteran's current condition with the head laceration.  In assessing the adequacy of this rationale, the Board finds it to be insufficient due to a lack of specificity and a lack of consideration of the lay evidence of record; it is inadequate to decide the claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  An additional VA medical opinion on the etiology of this disability is required.

Psychiatric Disorder

The Veteran seeks service connection for a psychiatric disorder.  To this end, the Board notes that he has been diagnosed with depressive disorder and anxiety disorder.  He has also alleged to suffering from PTSD.  He has alleged that his psychiatric problems are related to his in-service back injury (the cervical myelopathy with mild paralysis), but direct service connection must be considered as well.  The Board finds that the low threshold of McLendon has been met; VAs duty to assist the Veteran by providing a medical examination has been raised.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As the Veteran has not yet received an examination to determine the nature and etiology of his psychiatric disorder(s), one should be provided.

Hearing Loss

The Veteran seeks service connection for hearing loss.  He was previously scheduled for two separate VA audiological examinations and missed both.  He indicated that he could not attend the first one due to bad weather and lack of transportation.  He did not provide a reason for missing the second examination.  

The Veteran should be aware that failure to report for a VA examination without good cause may lead to the adjudication of his claim based on the evidence of record.  38 C.F.R. § 3.655.  In this case, however, the Board will provide the Veteran additional opportunity given that he has shown to have attended other VA examinations.  38 U.S.C.A. § 5103A.  Thus, a new VA audiological examination should be scheduled.

Other Disabilities

The Veteran also seeks service connection for a sleep condition, high blood pressure, vertigo, erectile dysfunction, right shoulder condition, right arm condition, right hand condition, diarrhea/stomach/intestinal condition, right leg condition, left leg condition, and headaches.  The Board finds that the evidence shows that the Veteran has current diagnoses, or at a minimum symptoms, related to each of these claims and that they may be related to his active military service or his cervical myelopathy with mild paralysis or his psychiatric problems.  As with the claim for hearing loss, the Veteran was scheduled for VA examinations for many of these conditions but he failed to report.  These claims, therefore, could be decided based on the evidence of record; however, the Board will afford the Veteran an additional opportunity to be examined.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.655.  Therefore, new VA examination to determine the nature and etiology of these disabilities should be scheduled.

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records.  Copies of new records should be sent to the Veteran's representative to aid in his representation of the Veteran.

2.  Send a letter to the Veteran and his representative asking to identify any private medical service providers that may contain pertinent treatment records and to provide VA authorization to obtain these records, including from Alegent Health Clinic.  The Veteran should be given adequate time to respond and, if authorization is provided, attempts to obtain those records should be made before further development of the appeal.

3.  Thereafter, obtain a VA medical opinion from a neurosurgeon as to the etiology of the Veteran's cervical spine disability, diagnosed as cervical myelopathy with mild paralysis.  The author must review the entire claims file.

The author should provide an opinion as to the etiology of this disability.  The author must answer whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's cervical spine disability was incurred in or is otherwise related to his active military service.

In answering this question, the author should consider and discuss the in-service event where a hatch fell on the Veteran's head; however, the opinion should also consider and discuss the potential impact of the remainder of his active military service.  

All pertinent evidence must be considered.  This includes the Veteran's post-service life and treatment.  The lay evidence of record, including the Veteran's statements, should also be considered.

The author should note that the Board found the rationale provided by the March 2012 VA examination to be insufficient as it lacked specificity and a discussion of the lay evidence of record.  With this medical opinion, the Board is seeking a more thorough explanation.

4.  Schedule the Veteran for a VA psychiatric examination by an appropriate mental health professional.  The entire claims file must be reviewed.

The examiner is to provide a diagnosis for the Veteran's psychiatric disorder(s).  If a particular disorder is ruled out, a thorough explanation should be provided.

The Board notes that the record shows that the Veteran has suffered from anxiety disorder and major depressive disorder; he has also alleged PTSD.  If any of these disabilities are ruled out, a thorough explanation should be provided. 

If PTSD is diagnosed, the examiner must clearly state the stressor(s) upon which the diagnosis of PTSD is made.

For each diagnosis, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder was incurred in or is otherwise related to his active service.

The accompanying rationale must clearly present the examiner's reasoning for the conclusion.  The examiner should not summarily state that related symptoms were not noted in service and therefore the disorder is unrelated.  A more cogent rationale for each diagnosis is needed.

For each diagnosis, the examiner should also answer whether it is at least as likely as not that the disorder was proximately caused or aggravated by the Veteran's cervical spine disability.

The examiner should note that this question requires a separate opinion for causation and another separate opinion for aggravation.  The term "aggravation" means a permanent increase in the claimed disability.  If aggravation is found, the examiner should, to the extent possible, establish a baseline level of severity for the psychiatric disorder(s) before aggravation by the cervical spine disability.

All pertinent lay and medical evidence must be discussed in the rationale, including the Veteran's lay statements.  A complete rationale is needed for all opinions expressed.

5.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of his musculoskeletal/neurological conditions.  The entire claims file must be reviewed.

The examiner should note that the Veteran is seeking service connection for a right shoulder condition, right arm condition, right hand condition, right leg condition, and left leg condition.

The examiner should provide a diagnosis for any disability or disabilities relating to these bodily areas.

For each diagnosis, the examiner must answer whether it is at least as likely as not (a 50 percent or greater probability) that the disability was incurred in or is otherwise related to the Veteran's active service.

Additionally, the examiner is to provide a second opinion as to whether it is at least as likely as not that the disability was proximately caused by or aggravated by the Veteran's cervical spine disability.

The examiner should note that this requires a separate opinion on causation and another separate opinion on aggravation.  The term "aggravation" means a permanent increase in the claimed disability.  If aggravation is found, the examiner should, to the extent possible, establish a baseline level of severity of the disability before it was aggravated by the cervical spine disability.

All pertinent lay and medical evidence must be discussed in the rationale, including the Veteran's lay statements.  A complete rationale is needed for all opinions expressed.

6.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of his alleged vertigo, erectile dysfunction, sleep condition, high blood pressure, diarrhea/stomach/intestinal condition, and chronic headaches.  The entire claims file must be reviewed.

The Veteran has brought claims for service connection for the above conditions.  Some have been diagnosed, however the Board is cognizant that the Veteran does not have any medical training or expertise and therefore he may have mischaracterized his medical problems. 

The examiner should provide a diagnosis or diagnoses for each of these conditions.  If a particular diagnosis is ruled out, a thorough explanation should be provided.

For each diagnosis, the examiner is to answer whether it is at least as likely as not (a 50 percent or greater probability) that the disability was incurred in or is otherwise related to the Veteran's active military service.

The accompanying rationale must clearly present the examiner's reasoning for the conclusion.  The examiner should not summarily state that related symptoms were not noted in service and therefore the disorder is unrelated.  A more cogent rationale for each diagnosis is needed.

Additionally, for each diagnosis, the examiner is to provide a second opinion as to whether the disability is at least as likely as not proximately caused or aggravated by the Veteran's cervical spine disability or his psychiatric disorder(s).

The examiner should note that this requires a separate opinion on causation and another separate opinion on aggravation.  The term "aggravation" means a permanent increase in the claimed disability.  If aggravation is found, the examiner should, to the extent possible, establish a baseline level of severity of the disability before it was aggravated by the cervical spine disability or psychiatric disorder(s).

All pertinent lay and medical evidence must be discussed in the rationale, including the Veteran's lay statements.  A complete rationale is needed for all opinions expressed.

7.  Schedule the Veteran for a VA audiological examination by an appropriate medical professional.  The entire claims file must be reviewed.

The examiner must identify whether the Veteran has hearing loss in either ear for VA purposes.  See 38 C.F.R. § 3.385.

If it is found that the Veteran has hearing loss for VA purposes, the examiner must answer whether it is at least as likely as not (a 50 percent or greater probability) that the disability was incurred in or is otherwise related to the Veteran's active service.

All pertinent lay and medical evidence must be discussed in the rationale, including the Veteran's lay statements.  A complete rationale must be provided for all opinions expressed.

8.  Finally, readjudicate the issues remaining on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


